DETAILED ACTION
In the amendment filed on January 5, 2021, claims 1 – 15 are pending.  Claims 1 – 15 have been amended.  Claims 4 – 15 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the reply filed on January 5, 2021, Applicant had provided that the acronym HiPIMS stands for “high power impulse magnetron sputtering”, and has amended claim 1 to expand the first instance that the acronym is recited. The Examiner acknowledges Applicant’s submission as to the expanded definition of HiPIMS based on the evidenced reference in their discussion of the term (see pages 7 – 8 of the Applicant’s reply)  However, neither the instant specification (at page 1 line 8) nor the Abstract contains the expanded form of the acronym HiPIMS. The first instance of the acronym in each of these section are required to recite the expanded form to allow for easier reading by the public at large.  
Appropriate correction is required.


Claim Interpretation
Repeating from the previous Office Action, with respect to the claimed requirement of “a bipolar bias voltage is applied to the substrate to be coated” (claim 1, line 10); it is noted that the same or analogous language as employed in claim 1, may be found in the body the specification, such as on page 5, lines 21-24; page 6, line 7; while examples of what applicant considers to be “a bipolar bias voltage” are provided with respect to figures 1-2 as discussed on page 7, lines 4-9 & page 8, lines 4-7 & 27-31 relevant to example 1, with further values in example 2 on pages 9-10; where the bipolar bias voltages appear to be pulsed DC voltages.  As the meaning of “bipolar” is “having or involving the use of two poles, e.g. north and south geographical or magnetic poles or positive and negative electrical poles” or “characterized by two opposed statements, views, natures, etc.”1.
In the reply filed on January 5, 2021, Applicant submitted that after amendment of the claims, “as clear here, bipolar as applied to bias voltage refers to positive and negative bias voltage. This is different from a unipolar bias voltage being turned on/off in a pulsed manner as previously interpreted by the [previous] Office Action”. The amendment introduces three new claim concepts in this view alongside a previously recited claim concept: “a bipolar bias voltage” (older concept), “the bias voltage is used in a range from -20V to -200V”, “the negative bias voltage” and “the positive bias voltage”. However, in view of a newly introduced indefiniteness of the claims (explained 
Accordingly, however “bipolar” as applied to a bias voltage, would also reasonably include pulsing with alternating negative & positive DC bias voltages; or employing alternating current which provides such an alternation or, equivalently any high-frequency or radiofrequency biasing that reasonably fits the generic bipolar description and the timing ratio requirements of the amended claim; where it would also be reasonably considered that pulsing of any of these AC, RF or HF options would also be encompassed by the claimed “the bias voltage”. Furthermore, in view of the limitation “the bias voltage level is adjusted to be asymmetric or symmetrical”, the Examiner interprets that the claim broadly encompasses any value that is more positive than -200V as the positive bias voltage, e.g. +200V (in one interpretation of symmetrical), 0V, -20V, +140V, +250V (in the cases of asymmetrical).

Claim Rejections - 35 USC § 112
Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the deficiencies regarding the acronym “HiPIMS” and “TiCN” are cured. However, the claims have been amended to recite [emphasis added] “the bias voltage is used in a range from -20V to -200V”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the bias voltage” is intended to refer back to the earlier-established “a bipolar bias voltage” or is referring to an unrecited bias voltage. Furthermore, the terms “the bias voltage level”, “the negative bias voltage” and “the positive bias voltage” lack antecedent basis.  The lack of antecedent basis further renders unclear whether “the bias voltage” is intended to only operate within a range of -20V to -200V, whether the recited range is a form of the range of absolute values that the bias voltage operates or whether the claim only requires that the bias voltage crosses or operates at least once within the recited range. 
For the purpose of art rejections, the Examiner interprets claim 1 and claims dependent on claim 1 to require a pulsed voltage that operates at least partially within the claimed range; where a pulsed voltage operates with both a positive-valued bias and a negative-valued bias both relative to a ground (i.e. 0V) with an absolute value that is within the same range as the absolute value of the claimed bias voltages; and where a pulsed voltage operates between any two values within the claimed range in a polar manner (e.g. where a HIPIMS process applies two bias voltage levels of -20V and -
Regarding claims 2 and 3, the claim has been amended to state that the gas comprising carbon [emphasis added] “is or comprises CH4”. Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000). In this case the word “is” has the effect of a transitional phrase. In light of the claims also reciting the open-ended transition “comprises”, the term “is” is interpreted to be closed-ended, i.e. the equivalent of “consisting of” or “is only”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 3 recite the broad recitation “comprises CH4”, and the claim also recites “is…CH4” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. US 2018/034034A1( hereafter “Bolz”, prior art filing date of November 27, 2015) in view of Ürgen et al. EP 2829635 A1 (hereafter “Ürgen”).
Regarding claim 1, in light of the indefiniteness of the claims Bolz is directed to a coated body and to a method for coating a body (Abstract). Bolz discloses providing a multilayer coating including a hard coating layer 26 on a diamond layer 24 with a translation or intermediate layer 33 there between, which transition layer may be deposited via means of high power impulse magnetron sputtering (HIPIMS), and may include a titanium carbonitride layer, in a gradient deposition that starts out with bombarding the diamond layer 24 with titanium from a titanium target using a magnetron cathode operated via HIPIMS to accelerate titanium ions to the substrate ([0090-91]); then a titanium carbide layer may be made by adding addition of Ar is a process gas & a carbon -containing reactive gas exemplified by acetylene, with the reduction of the bias voltage ([0092]); where subsequent the carbon containing gas is continuously reduced while nitrogen is continuously increased such that a sublayer of TiCN is formed then a titanium nitride layer thereover ([0093]).  Furthermore, in [0068], carbon containing gases are additionally indicated to specifically include the option of methane, as well as acetylene [meeting claims 2 & 3].  With respect to operating conditions for producing these hard layers using the HIPIMS method, [0072-74] provide operating conditions that include that it is preferred not to employ a constant bias voltage to the substrate, but rather to employ a pulsed bias voltage, where preferably 
While Bolz does not expressly teach that a/the bias voltage may be used in a range from -20V to -200V, Bolz does disclose ranges of effective bias voltage pulses with respect to frequency (>1000 Hz), pulse duration (10-120 µs) & negative voltage values (10-1200 V) involves are disclosed in [0062] and [0074] [also meeting the limitation of a symmetric bias voltage level in view of the indefiniteness of the claims as the pulses are being applied in a regular pattern].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Bolz does not expressly teach that a bipolar bias voltage is specifically applied to the substrate; and that a time ratio of a/the negative bias voltage to a/the positive bias voltage [tneg:tpos] is in a range from 10:1 to 1:5 (in other words, that the duty cycle of tpos /tneg+tpos is between 9.1% to 83.3%).
	In analogous art, Ürgen is directed to a method of coating a substrate using a system that contains a consumable conductive target material and a substrate to be treated (Abstract). While embodiments are primarily directed to vacuum cathodic arc systems, Ürgen discloses that in at least one embodiment, their invention includes targets that are configured as sputtering sources ([0030], [0033]; claim 8).  Ürgen discloses a step of applying a bipolar (e.g. asymmetric) DC current or an AC current to a substrate during deposition of a coating from a target material source or cathode neg:tpos or 50% duty cycle] at either an equal amplitude of voltage [symmetric] or unequal magnitude of voltage [asymmetric] at each polarity (Fig. 2, 4; [0025]). Ürgen further teaches that while the substrate experiences a positive-charge/bias, electrons emitted from the target material are attracted to the substrate and in turn heats the substrate; while the substrate experiences a negative-charge/bias, metal ions are attracted to the substrate for deposition/etching/substrate sputtering depending on the amplitude of the negative voltage applied on the substrate ([0027]). Furthermore, Ürgen discloses the capability of setting bipolar pulsed DC frequency, pulse voltages and both positive and negative duty cycles to allow for separate readjustment of deposition temperature, coating, resputtering and etching properties ([0029]; claim 6). By biasing the substrate using a bipolar voltage waveform, Ürgen discloses that coating and heat treating of a substrate can occur in a single process which allows for reduction of overall processing times and streamlining of process steps and equipment ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolz by applying a bipolar bias voltage to the substrate that comprises a negative bias voltage, a positive bias voltage, and a time ratio within the claimed range because Ürgen teaches that providing a bipolar bias to the substrate allows for coating processes with reduced processing times and requires less equipment. Moreover, the claimed time ratio may be adjusted within the claimed range as a matter of routine experimentation in order to optimize the properties of a resultant coated substrate as suggested by Ürgen.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the requirement that the method results in the function of reducing growth defects during deposition of the at least one TiCN layer, Bolz as modified by Ürgen teaches the claimed invention above but fails to teach that the method would reduce growth defects during deposition. It is reasonable to presume that such a function is inherent to Bolz as modified by Ürgen. Support for said presumption is found in the use of like materials and like processes (i.e. give reasoning) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Bolz as modified by Ürgen product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Double Patenting
The rejections of the claims under non-statutory double patenting in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 12-13, 16-20 & 25-28 of copending Application No. 14/901313 (hereafter “‘313 claims”) in view of Ürgen.
The ‘313 claims are overlapping with present claims as they also employ a reactive HIPIMS process for depositing a hard layer where the target may be titanium & 
While the claimed process discusses pulsed power for adjusting the power density, it is the power with respect to the target, and the claims are silent with respect to employing a bias voltage on the substrate being coated; thus whether or not such a bias voltage is pulsed, i.e. bipolar with the claimed conditions.
	As discussed above, Ürgen discloses the employment of a bias voltage in the manner claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regarded the claimed invention as patentably indistinct from the ‘313 claims because Ürgen teaches that providing a bipolar bias to the substrate allows for coating processes with reduced processing times and requires less equipment. Moreover, the claimed time ratio may be adjusted within the claimed range as a matter of routine experimentation in order to optimize the properties of a resultant coated substrate as suggested by Ürgen.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed January 5, 2021, with respect to the rejection(s) of claim(s) 1 – 3 under USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ürgen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bipolar. (2007). In R. E. Allen (Ed.), The penguin English Dictionary (3rd ed.). Penguin. Credo Reference: https://search.credoreference.com/content/entry/penguineng/bipolar/0?institutionId=743